EXAMINER’S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Reasons for Examiner’s Amendment:
	Claim 1 has been amended to better clarify the positions of the PET and PE layers relative to the VMPET layer (see Embodiment 1 in the specification).


The application has been amended as follows: 

In claim 1, lines 7-8 have been replaced in their entirety by the following:
-- 	gluing a polyethylene terephthalate (PET) layer to the lower side of the VMPET layer and a polyethylene (PE) layer to the upper side of the VMPET layer; --



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to disclose or suggest a method of forming a sealable multilayer film comprising: a polyethylene terephthalate layer, a vacuum metallized polyethylene terephthalate layer, and a polyethylene layer, wherein the layers are bonded together by the recited adhesive composition containing corn flour, surfactant, carbonyl diamide (i.e., urea), acrylic acid, polyvinyl alcohol, and photocuring agent in the specified weight ratios, followed by ultraviolet irradiation of the adhesively bonded layers (claim 1).
 	LAPIN (US 2005/0163960) and REA ET AL (US 2003/0161976) and NAGELI ET AL (US 2006/0003123) and ZBOROWSKI ET AL (US 2018/0339498) and KOMADA (US 2003/0044552) and AITHANI ET AL (US 2010/00927923) and WO 2005/033243 and IWAYA ET AL (US 2015/0367602) and JP 57-165472ssssssssssssssss fail to disclose the recited UV-curable adhesive composition.
   	XIE ET AL and LEAKE ET AL and DE CALMES ET AL and CEULEMANS ET AL fail to disclose the recited UV-curable laminating adhesives used to bond polyester films and/or polyethylene films together.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 23, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787